


110 HRES 531 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 531
		In the House of Representatives, U.
		  S.,
		
			July 11, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 2669) to provide for reconciliation pursuant to section 601 of the
		  concurrent resolution on the budget for fiscal year 2008.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 2669)
			 to provide for reconciliation pursuant to section 601 of the concurrent
			 resolution on the budget for fiscal year 2008. All points of order against
			 consideration of the bill are waived except those arising under clause 9 or 10
			 of rule XXI. The amendment in the nature of a substitute recommended by the
			 Committee on Education and Labor now printed in the bill, modified by the
			 amendment printed in part A of the report of the Committee on Rules
			 accompanying this resolution, shall be considered as adopted. The bill, as
			 amended, shall be considered as read. All points of order against the bill, as
			 amended, are waived. The previous question shall be considered as ordered on
			 the bill, as amended, to final passage without intervening motion except: (1)
			 one hour of debate on the bill, as amended, equally divided and controlled by
			 the chairman and ranking minority member of the Committee on Education and
			 Labor; (2) the amendment in the nature of a substitute printed in part B of the
			 report on the Committee on Rules, if offered by the gentleman from California,
			 Mr. McKeon, or his designee, which shall be in order without intervention of
			 any point of order except those arising under clause 9 or 10 of rule XXI, shall
			 be considered as read, and shall be separately debatable for one hour equally
			 divided and controlled by the proponent and an opponent; and (3) one motion to
			 recommit with or without instructions.
		2.During consideration of H.R. 2669
			 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
